NUMBER 13-09-00326-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                           IN RE BAY LTD.


                             On Petition for Writ of Mandamus
                             and Motion for Emergency Stay.


                               MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Yañez and Benavides
                   Memorandum Opinion Per Curiam1

        Relator, Bay Ltd., filed a petition for writ of mandamus and motion for emergency

stay in the above cause on June 12, 2009. The Court requested and received responses

to the motion for emergency stay and the petition for writ of mandamus from the real

parties in interest.

        The Court, having examined and fully considered the petition for writ of mandamus

and motion for emergency stay, the responses thereto, and the reply brief filed by relator,

is of the opinion that relator has not shown itself entitled to the relief sought. Accordingly,

        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
the motion for emergency stay and the petition for writ of mandamus are DENIED. See

TEX . R. APP. P. 52.8(a).

                                                   PER CURIAM
Memorandum Opinion delivered and
filed this 9th day of July, 2009.




                                        2